UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1701


RUDRA BAHADUR PUN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 24, 2014               Decided:   January 31, 2014


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dilli Raj Bhatta, THE BHATTA LAW FIRM, Jackson Heights, New
York, for Petitioner.    Stuart F. Delery, Assistant Attorney
General, William C. Peachey, Assistant Director, Ada E. Bosque,
Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rudra    Bahadur      Pun,     a    native    and      citizen    of    Nepal,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)       dismissing       his   appeal       from    the    immigration

judge’s    denial     of     his    requests       for    asylum,       withholding      of

removal and withholding under the Convention Against Torture.

We have thoroughly reviewed the record, including the transcript

of   Pun’s    merits       hearing    and       his    supporting       evidence.        We

conclude     that    the    record    evidence         does    not    compel    a    ruling

contrary to the Board’s dismissal.                    See 8 U.S.C. § 1252(b)(4)(B)

(2012); INS v. Elias–Zacharias, 502 U.S. 478, 481 (1992).

             Accordingly,      we    deny       the    petition       for    review.      We

dispense     with    oral     argument          because       the    facts     and     legal

contentions    are     adequately      presented         in    the    materials      before

this court and argument would not aid the decisional process.


                                                                        PETITION DENIED




                                            2